Eaicin, J. Appellant brought ejectment for a small slip of land on the side of a town lot, covered by a building mainly upon an adjoining lot, and occupied by defendant, Kingsbury. Clapp, the owner of the latter lot was admitted to defend, and set up an equitable answer. The equities of the case result solely from the circumstances, and involve the doctrines of part performance and equitable estoppel. The facts essential to make this opinion intelligible are substantially as follows Appellant had purchased by title-bond from the St. Louis and Iron Mountain Railroad Company, lot numbered ten, and Crabtree the adjoining lot, numbered nine. Each built upon their respective lots, or intended to do so, but it was afterwards discovered that appellant’s storehouse extended over upon lot nine a distance of about seven feet in front and three feet in the rear. This afterwards became well known to both parties, who nevertheless continued to occupy their respective buildings without any litigation. Afterwards fhey agreed to exchange lots, with some adjustments between them, on account of another lot numbered eight, which lay beyond lot nine, and was owned by them in common. This last lot also passed to appellant. All this was by parol, but each took possession and occupied under the agreement, and in pursuance of it, appellant asserting no claim on account of the encroachment on number nine, whicl} had existed whilst he was, himself, the owner and occupant of number ten. Afterwards Crabtree sold lot number ten to defendant Clapp, for $1,200. Clapp did not know of the encroachment upon number nine, and the evidence shows, would not have purchased at that price, if he had known he was not getting title to the whole of the storehouse as it stood. Appellant knew of the negotiations for the sale, whilst pending, and, after the sale was agreed upon, transferred his title-bond, and also executed to him a deed of conveyance to lot number ten. This was done to facilitate the transaction with Crabtree, inasmuch as the former exchange had been by parol, and the equitable title from the railroad company had, so far as documentary evidence could show, remained in appellant. Neither the assignment upon the title-bond, nor the conveyance to Clapp, gave any intimation that a portion of the storehouse protruded over number nine. Afterwards appellant brought this suit for the strip of land as aforesaid. Upon the hearing, the Chancellor decreed the fee simple of all of lot number nine including the strip, to be in appellant, but that, whilst the house stood upon it, he was estopped from disturbing defendant in his possession, and enjoined him accordingly. From this he appeals. At the time of the exchange, which was made valid by the possession taken under it, both parties knew of the position of the house, and nothing was said of any obligation on one part to remove it, or of any reserved right on the other to demand its removal,- or claim property in it. The house, from its nature, did not admit of a divided enjoyment or separate ownership by any secant line. It is absurd to suppose that any such thing was contemplated, and unnatural that the parties should have been silent on the subject if it had. It would have been a fraud upon Crabtree to have then disturbed the enjoyment of the whole building, and the principle of estoppel in pais applies. It is not really necessary to pursue this inquiry further, for the easement which Crabtree acquired, to have so much of the house rest upon lot number nine, was a valuable appurtenance, which would have passed to his assignee, even with notice, as fully as he was entitled to it himself.  1.Estopiel What is.  If not already estopped, it would, perhaps, not haye been required of appellant, upon being informed of the negotiations with Clapp, that he should seek him out and advise him of the encroachment. All that equity requires is, that a person shall do no act, nor be guilty of any misleading reticence, or apparent acquiescence, by which another may be entrapped into a transaction which he would not have entered upon, if he had been advised of the objection. For instance, if one stands by, when he should assert his claim, and by that induces a purchaser to believe he has none, he will be estopped. But a mere knowledge that a third person is about to purchase, does not of itself impose upon the owner of an equity the duty of seeking him out, and advising him against it. But in this case there was something more. The active agency of the appellant was invoked to perfect the transaction. He assigned the bond, and without any notice of his own claim as to the part of the house, made a conveyance to Clapp of lot number ten, “with all the rights, members, tenements, hereditaments, and appurtenances, thereunto belonging.” The right to have the house rest partly upon lot number nine was essential to its enjoyment. It was, if established, an easement or right, and of that nature which would be covered by the general term “ appurtenances.” It was necessary in fact to the enjoyment of the property. The appellant knew, or ought to have known, from the circumstances, that the purchaser expected to enjoy the use of the house as it stood, and should, to prevent an estoppel, have given some notice of his claim, either in one of the instruments, or otherwise. The estoppel was two-fold, and the decree equitable. Affirmed.